261 S.W.3d 718 (2008)
Jerry CONNER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67727.
Missouri Court of Appeals, Western District.
September 9, 2008.
S. Kathleen Webber, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, and Joshua N. Corman, Jefferson City, MO, for Respondent.
Before Div I: LOWENSTEIN, SPINDEN and HOWARD, JJ.


*719 ORDER
PER CURIAM.
Jerry Conner appeals the partial denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Conner asserts the motion court erred in failing to issue findings of fact and conclusions of law with respect to nineteen pro se claims alleged in the amended motion, thereby depriving him of the opportunity for meaningful appellate review of the denial of those claims. Because Conner failed to present any evidence at the hearing on the nineteen pro se claims alleged in the amended motion, the motion court's failure to enter findings of fact and conclusions of law on those claims was not error. Smith v. State, 118 S.W.3d 691, 693-694 (Mo.App.2003).
As a published opinion in this case would be without precedential value, a memorandum explaining the court's reasoning has been provided to the parties. Judgment affirmed. Rule 84.16(b).